Citation Nr: 0507262	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-28 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for defective hearing. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a stomach 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's daughter




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1944 
to May 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In November 2004, the veteran and his daughter appeared 
before the undersigned Veterans Law Judge and gave testimony 
in support of his claim.  

The issues of entitlement to service connection for tinnitus 
and for defective hearing are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was not treated in service for a stomach 
disability, and a current stomach disability has not been 
diagnosed.  




CONCLUSION OF LAW

A stomach disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ § 1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in August 2002, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has not been 
examined in conjunction with this claim and no medical 
opinions have been given.  However, as will be explained 
further below, the Board finds that remanding the claim for 
such action would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
any outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the August 2002 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

The veteran's service medical records contain no complaint 
diagnosis or treatment for a stomach disability.  His May 
1946 separation examination report shows no abdominal 
abnormality

On VA examination in November 1973, the veteran reported 
having nervousness with vomiting for the past year or so.  
Examination of the abdomen was normal, and no stomach 
disability was diagnosed. 

At a hearing before a hearing office at the RO in July 2003, 
the veteran stated that his stomach problems started after he 
left service and that he would vomit after eating.  He stated 
that he did not have any problems during service because he 
ate bland food.  A complete transcript is of record.  

VA and private treatment records dated from 2001 and 1998, 
respectively, contain no reference to a stomach disability.  

With the above criteria in mind, the Board finds that the 
claim must be denied because it lacks legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The application of 
38 C.F.R. § 3.303 has an explicit condition that the veteran 
must have a current disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).  Despite the above requirement, there is nothing in 
the record to show that the veteran currently has a stomach 
disability.  Further, there is nothing in the record to show 
that the veteran was treated for a stomach disability during 
service.  Thus, remanding this claim for an examination or 
current records to establish that a current disability exists 
is not in order since there is no inservice treatment to 
which a current finding could be associated.

Accordingly, because the claim of service connection for a 
stomach disorder does not meet the minimum statutory 
requirement (i.e., a current disability) it is legally 
insufficient under 38 C.P.R. § 3.303 and must be denied.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  


ORDER

Service connection for a stomach disability is denied. 


REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He argues that exposure to gunfire aboard 
ship caused his hearing loss.  He reported that he was not 
given any hearing protection.  The record shows that the 
veteran was assigned to a heavy cruiser, the USS SALT LAKE 
CITY, from 1944 to 1946.  He has been diagnosed with 
bilateral sensorineural hearing loss on private examination 
in 1998.  He has testified that he has tinnitus and that he 
has been treated by VA for hearing loss and tinnitus at a VA.  
VA treatment records for these disabilities have not been 
obtained, and an opinion regarding the etiology of the 
veteran's current hearing loss and tinnitus has not been 
obtained. 

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1.  The RO should ask the appellant to 
provide information regarding all medical 
treatment for the disabilities at issue 
here that has not already been made part 
of the record.  The RO should assist the 
appellant in obtaining evidence by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  If records sought 
are not obtained, the RO should notify 
the appellant of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  Once obtained, all 
records must be permanently associated 
with the claims folder.  In this regard 
the RO should obtain all VA outpatient 
treatment records for the veteran 
beginning in 2003, and associate them 
with the claims file.  

2.  The RO should schedule the veteran 
for an audiological examination to 
determine the nature, etiology, and 
severity of any hearing loss or tinnitus 
currently manifested.  The examination 
should be conducted and reported in 
accordance with the guidelines set forth 
in the VA Physician's Guide for 
Disability Evaluation Examinations.  The 
claims folder should be made available to 
the examiner for review purposes prior to 
the examination.  Audiometric readings 
should be obtained in order to determine 
if hearing loss disability as defined by 
38 C.F.R. § 3.385 is currently shown, and 
the examiner is requested to determine 
whether there is a 50 percent probability 
or greater that any currently diagnosed 
bilateral hearing loss or tinnitus, is 
attributable to acoustic trauma incurred 
as a result of proximity to the firing of 
guns aboard ship during service.  All 
opinions and conclusions must be 
supported by complete rationale.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
either of the claims for service 
connection for bilateral hearing loss or 
tinnitus is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  




The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


